The plaintiff in error, hereinafter called defendant, was convicted in the district court of Cleveland county on a charge of grand larceny and sentenced to serve a term of six months' imprisonment in the state penitentiary. He appeals from this conviction.
This case presents but one question, the sufficiency of the evidence to support the verdict of the jury. The prosecuting witness testified as follows:
"Q. I will ask you to state whether or not you had any money on or about your person at that time? A. Yes, sir.
"Q. How much money? A. Well, sir, I don't know just the amount, but I had a ten, five, two ones and some silver that I had taken off the yard there and a Mexican dollar.
"Approximately how much money did you have? A. Somewheres about twenty or twenty-two, something like that. *Page 376 
"Q. Over twenty dollars? A. Yes, sir.
"Q. Now give us something definite about how much money you had on your person, if you know? A. Well I know just about how much.
"Q. State how much that was. A. Well, with that Mexican, made about twenty-two dollars."
Cross-examination:
"Q. Now you say you don't know how much money you lost at the time this money was taken? A. Not right to the dot. I know right at it.
"Q. Well how much now was taken and tell what kind of money it was. A. Well I had a five, a ten, two ones in greenbacks.
"Q. Two ones? A. Yes, sir; and then I had some amount of silver.
"Q. You don't know how much silver you had outside of that? A. Well counting that Mexican dollar, with that I had about twenty-two dollars.
"Q. State whether or not you lost any money that morning? A. Yes, sir.
"Q. Money disappeared? A. Yes, sir.
"Q. Did you give any one consent to take it? A. No, sir.
"Q. Did anyone take it with your knowledge or consent? A. No, sir.
"Q. Do you know who took that money? A. Yes, sir.
"Q. Who? A. Mr. Charley White."
This evidence of the prosecuting witness that defendant took more than $20 from him was sufficient, if believed by the jury, to sustain a conviction for grand larceny. *Page 377 
Defendant in his brief says:
"In this case we do not insist that this case should be reversed at all hazards, but do insist that the same be either reversed if our claimed error of the trial court so warrants, and if not, that the same be at least modified and affirmed, thereby meting out punishment commensurate with the crime really committed."
The jury evidently took into consideration the dispute as to the amount of money taken and gave the defendant the benefit of the doubt, since they only fixed his punishment at six months in the penitentiary when they might have given him five years. A careful examination of the record reveals no error sufficient to require a reversal of the case.
The cause is therefore affirmed.
EDWARDS, P.J., and DAVENPORT, J. concur.